Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 30, 2019. 

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 1-10 and 15 are objected to because of the following informalities: 
Claim 1
“the exterior” should be --an exterior--
“the enclosure” should be --the probe enclosure--
Claim 2
“the lens or window” should be --the acoustic lens or window--
Claim 3
“the polymeric material” should be --the molded polymer--
Claims 4-6 and 9-10
“the textured surface” should be --the manufactured textured external surface--
Claims 7-8
“the difference” should be --a difference--
“the height” should be --a height--
“the peaks and valleys” should be --the plurality of peaks and valleys--
Claim 9
“the ratio” should be --a ratio--
“the peaks to the valleys” should be --peaks to valleys--
Claim 15
“the texturing” should be --texturing--
“the external surface” should be --the manufactured textured external surface--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 4-15 are rejected under AIA  35 U.S.C. 102(a)(1) as being 
anticipated by Lal et al. (WIPO Publication No. 2019/152961; hereinafter 
“Lal”).
Regarding claim 1, Lal discloses an ultrasound probe comprising: a probe enclosure (Figs. 4A-C, 400); a transducer array (Figs. 4A-C, 413 array) located in (Figs. 4A-C) the probe enclosure (Figs. 4A-C, 400); and an acoustic lens or window (Figs. 4A-C, 411/419 in combination; [0080]), forming (Figs. 4A-C) a part (Figs. 4A-C, propagation part) of the probe enclosure (Figs. 4A-C, 400) between (Figs. 4A-C) the transducer array (Figs. 4A-C, 413 array) and the exterior (Figs. 4A-C, portion of 400 in contact with external objects; [0080]) of the enclosure (Figs. 4A-C, 400), the acoustic lens or window (Figs. 4A-C, 411/419 in combination; [0080]) having a manufactured textured external surface (Figs. 4A-C, Ridges on 419; [0080]; [0082]; [0085]; [0091]).  
Regarding claim 2, Lal discloses the ultrasound probe of Claim 1, wherein the lens or window (Figs. 4A-C, 411/419 in combination; [0080]) is formed of a molded polymer ([0079]).  
Regarding claim 4, Lal discloses the ultrasound probe of Claim 1, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further exhibits a regular pattern (“…the ridges are structured as a heterogenous layer of the ultrasonic transceiver sensor chip device 410, in which the ridges have varying material properties and/or topology among regions of the contact layer 419
Regarding claim 5, Lal discloses the ultrasound probe of Claim 4, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further exhibits a randomized pattern (“…the ridges are structured as a heterogenous layer of the ultrasonic transceiver sensor chip device 410, in which the ridges have varying material properties and/or topology among regions of the contact layer 419. In such embodiments, the heterogeneous regions can vary periodically, intermittently or randomly.” – [0082]).  
Regarding claim 6, Lal discloses the ultrasound probe of Claim 1, wherein the textured surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) further comprises a plurality of peaks and valleys (Figs. 4A-C, peaks and valleys of Ridges on 419).  
Regarding claim 7, Lal discloses the ultrasound probe of Claim 6, wherein the difference between the height (Figs. 4A-C, height of Ridge peak on 419 is ) of the peaks and valleys (Figs. 4A-C, peaks and valleys of Ridges on 419) is within a range of one to four mils (0.001" to 0.004") (Figs. 4A-C, height or “thickness” is within 25.4 microns (1 mil) and 101.6 microns (4 mils) for a 1:2 width to thickness ratio for widths less than 50.8 microns; [0088]; [0091]).  
Regarding claim 8, Lal discloses the ultrasound probe of Claim 7, wherein the difference between the height of the peaks and valleys is approximately 1.5 mils (0.015") (Figs. 4A-C, height or “thickness” is within 25.4 microns (1 mil) and 101.6 microns (4 mils) for a 1:2 width to thickness ratio for widths less than 50.8 microns – 1.5 mils = 38.1 microns
Regarding claim 9, Lal discloses the ultrasound probe of Claim 1, wherein the ratio of the peaks to the valleys of the textured surface is within a range of 20% to 80% (Figs. 4A-C, 1:2 width to thickness ratio or 50%; [0088]; [0091]).  
Regarding claim 10, Lal discloses the ultrasound probe of Claim 9, wherein the ratio of the peaks to the valleys of the textured surface is within a range of 40% to 60% (Figs. 4A-C, 1:2 width to thickness ratio or 50%; [0088]; [0091]).  
Regarding claim 11, Lal discloses the ultrasound probe of Claim 1, wherein the transducer array (Figs. 4A-C, 413 array) further comprises a one dimensional transducer array (Figs. 4A-C in 7A; [00111]).  
Regarding claim 12, Lal discloses the ultrasound probe of Claim 1, wherein the transducer array (Figs. 4A-C, 413 array) further comprises a two dimensional transducer array (Figs. 4A-C in 17C; [00176]).  
Regarding claim 13, Lal discloses the ultrasound probe of Claim 12, wherein the transducer array (Figs. 4A-C, 413 array) has an area of at least 6.8cm2 (Figs. 4A-C; Fig. 4B, 413 array – 10x10 array of 10x10 array of 20 micron tranducers = 2000micronsx2000microns = 400cm2; [0098]).   
Regarding claim 14, Lal discloses the ultrasound probe of Claim 13, wherein the transducer array (Figs. 4A-C, 413 array) has an area of at least 8.0cm2 (Figs. 4A-C; Fig. 4B, 413 array – 10x10 array of 10x10 array of 20 micron tranducers = 2000micronsx2000microns = 400cm2
Regarding claim 15, Lal discloses the ultrasound probe of Claim 1, wherein the texturing (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) of the external surface (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) is both visible (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) and has a tactility (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]) that can be felt (Figs. 4A-C, Ridges on 419; [0080] ; [0082]; [0085]; [0091]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lal
in view of Dausch et al. (U.S. Publication No. 2014/0257105; hereinafter “Dausch”).
Regarding claim 3, Lal teaches the ultrasound probe of Claim 2, wherein the polymeric material ([0079]). Lal does not teach a material comprising a thermoplastic polyolefin.  
Dausch, however, does teach a material comprising a thermoplastic polyolefin ([0029]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Lal 
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837